Per Curiam.
The printed papers in this case contain certain exceptions alleged to have been taken to the learned recorder’s charge upon the trial of this case. The district attorney insists that these exceptions should not be considered, as they formed no part of the record. Such record not being certified, it is impossible for this court to determine as to what papers should be included in it, or not. The case coming from another court, the record must be certified before the appeal can be considered, so that the court will not. have before it, in the printed case submitted upon the appeal, proceedings in-reference to which there is a dispute. The appeal is stricken from the calendar, in order that the appellant may procure a properly certified copy of the record.